Dodge, J.
With considerable reluctance, but unavoidably, I feel it my duty to limit my concurrence in the reversal of the judgment in this case to certain of the grounds stated in the opinion of the court. I have no doubt of the insufficiency of the special verdict, nor of the existence of prejudicial error in the charge to the jury, and fully agree with reversal predicated thereon. I, however, deprecate and feel constrained to express my disagreement with that portion of the opinion which declares, as matter of law, that the conduct of the deceased boy constitutes negligence per se. I deprecate it because it seems to me unnecessary. A reversal and new trial must be ordered for the specific errors, and on such new trial the evidence is more than likely to present this question in a different light. Facts now absent *266may well be proved to render probable or improbable knowledge by the deceased of the existence of the street-railway track in question. His familiarity, or the reverse, with that locality, the construction of the track and street, the obscurement of the former by dust or débris, and numerous other circumstances may so vary the situation that an opinion based upon the present record can • hardly aid the trial court. Ryan, C. J., in Wells v. Perkins, 43 Wis. 160, 166.
Further, I cannot avoid the conviction that there was-ample room for reasonable and honest minds to differ upon the question whether the conduct of this boy was more careless than the conduct ordinarily to be expected of the great mass of boys of his age, intelligence, and knowledge of existing perils. Nay, I incline to the conclusion reached by the twelve citizens of Ashland county comprising the jury who,, in the light of their experience and observation, declared it not so negligent. I yield, of course, to the case of Ryan v. La Crosse City R. Co., ante, p. 122, as now the law. It is-possible for a child younger than plaintiff’s intestate to be guilty of negligence so obvious that the court must declare it, and conduct such as was presented and passed on in that, case is such negligence. Nevertheless the rule so often stated in the cases collected in the opinion of the court and in my dissent in the By am, Case remains,— that, except in extreme-cases, the conduct of a child of this age should be tested by the combined experience of twelve jurymen before it should be held variant from the care ordinarily exercised by such children.
Doubtless this boy was of age and intelligence sufficient to appreciate the danger of getting in front of a rapidly moving street car, but the evidence in this case is quite conclusive that he had no knowledge in fact of the approach of this car, and that such ignorance was consistent with ordinary diligence in exercising at least his sense of hearing; for the rattle and roar of the ore train passing over the timber trestle above him *267is described as sufficient to drown all ordinary sounds. The-sound of the gong, which might have penetrated that clamor and warned him, was negligently omitted by the motorman.
It is true, deceased did not look to the west for an approaching car, and such is apparently the negligence ascribed to him. Hot yet, however, has it been held that it-is the duty of the ordinarily careful person to look for a car when he has no knowledge that he is approaching a track; and the case in hand is absolutely barren of any evidence that deceased knew there was any track in that street, or that there was anything about its construction to force that fact on his attention. On the contrary, it does appear that the street was paved with cedar blocks, excluding the probability that the track was higher than the rest of the driveway; that it was May, when the winter’s accumulation of the débris of a lumber town would obscure the street; that it was dusty; and that this was at the eastern extremity of the main city, where the street-railway service was performed by a single car. He was a country boy, only infrequently in the city. He was in a peculiarly confused place in the road, just emerging from the shadows of a double and complicated railroad bridge onto the street, where there was no sidewalk, and where the ordinary paved way was much used by foot passengers; and his attention was unquestionably attracted by the novel and interesting sight of an ore train making its way over the trestle out to-the ore dock,— evidently a subject of interest, for nearly all of the witnesses who were in the vicinity testify that their attention also was attracted thereby and diverted from their respective affairs. Can it be said that deceased might not, with his attention thus engrossed to his left, have clambered from the side of the railroad grade, and from among the trestle timbers, into and along this street,*for 100 feet, without noticing the presence of the strips of iron a few feet to his right, consistently with the care ordinarily *268•exercised by such boys ? If my personal observation and experience may serve to guide my judgment, such conduct is not inconsistent with what is customary. The attention ef the ordinary farmer’s boy, visiting the city three or four tim¿s a year, is not, as a rule, riveted to the ground on which he steps, in search of street-car tracks. The novel and interesting sights and events are ordinarily the subject of his attention, His chin is on his shoulder oftener than his eyes are on the ground. To ignore such custom, arid set up different conduct as the standard of due care, is to adopt the very error embodied in the second and third •questions of the special verdict, and held ground for reversal in this case. It is to substitute an ideal of the imagination in place of the care which experience informs us is ordinarily exercised, as a standard for measuring the care of those who may be injured by negligence of the operators of street railways.